Citation Nr: 1124268	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bronchial asthma.  

2.  Entitlement to compensation benefits for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from December 1976 until September 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in October 2010.  

The issue of an increased rating for the service-connected bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2002, the Veteran underwent a septoplasty and turbinoplasty at a VA medical facility.

2.  The medical evidence of record shows that the septoplasty and turbinoplasty did not result in a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis; the record does not indicate a disorder resulting from carelessness, negligence, lack of proper skill, error in judgment, a similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or from an event not reasonably foreseeable.


[Continued on the next page]  
CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that the evidence must show that as a result of VA hospitalization, medical or surgical treatment, examination, or training, he must have an additional disability or disabilities or an aggravation of an existing injury or disease and that the disability was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment or not a reasonably expected result or complication of the VA care of treatment, or the direct result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and no rating or effective date will be assigned with respect to the condition.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and identified private medical records.  The Veteran has submitted statements and a private medical record.  The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  

There is also no duty on the part of VA to provide a medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(a).  Under the duty to assist, the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  In the present case, a VA examination or opinion would not assist in this inquiry.  As will be discussed below, the Veteran's assertions as to error are contradicted by the evidence of record and there is no other evidence suggesting carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault or an event not reasonably foreseeable during the surgery.  The Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his VA medical treatment and the claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the disorder is related to VA medical treatment.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(a).  The Board also notes that the record indicates that the Veteran did not have his claimed perforation for several years following his discharge from the September 2002 surgery and that VA and private medical records do not indicate a diagnosis of, or treatment for, the claimed epistaxis.  The Veteran has not provided any medical evidence to support his claim or to indicate that a VA examination would be necessary to provide further clarification as to his claim, and no such evidence is of record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A. § 1151 in August 2006.  Because the claim was filed on or after October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination), is not applicable. The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997, is the applicable statute in this case. The revised version of the law requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; (B) an event not reasonably foreseeable.

Merits of the Claim
 
In an August 2006 statement, the Veteran contends that he developed a "sinus cavity condition" following a surgery at a VA medical center (VAMC) in Dallas, Texas.  He essentially maintains that he should be compensated for a claimed additional disability, which he claims is due to his VA treatment.  In a February 2008 private medical record, he claimed to have a nasal septal perforation causing recurrent epistaxis.  In a May 2010 VA medical record, he claimed that he had a hole in his septum from a surgical procedure.

A September 27, 2002 VA history and physical note indicated that the Veteran was admitted for surgical treatment for a septal deviation with bilateral turbinate hypertrophy.  A September 30, 2002 VA surgery operative note indicated that the Veteran underwent a septoplasty and turbinoplasty, and an October 7, 2002 VA ENT clinic note found that the Veteran was doing well following surgery.  

An October 15, 2002 VA medical record noted that the a reported three day history of recurrent, diffuse nose bleeds following his surgery, but a VA ENT clinic note from later that day found his turbinate to be healing with some crusting and minimal bleeding; mucosa was intact and there was no evidence of infection or hematoma.  The examiner found him to have "SLT post op bleeding after septoplasty and B inf turbinoplasty."

However, a November 13, 2002 VA ENT clinic note found that following his surgery, the Veteran reported breathing better and that he had no headache, pain, congestion, or loss of smell, though he had a one day history of green discharge.  The examiner found the air passages to be wide open, with some remaining deviation to the right, but no evidence of purulence or infection.  The examiner found him to be stable and to have rhinitis, which was unlikely to be of bacterial etiology.

A July 2003 VA record noted complaints of allergies or sinusitis, with the Veteran reporting ongoing infections since May, for which he received antibiotics.  The July 2003 VA examiner noted the history of chronic sinusitis and prior septoplasty, but found no signs of infection at that time.  The examiner found that it was probably more allergy mediated; there was no tenderness to palpation over the face.  

A November 29, 2005 VA medical record noted that the Veteran complained of allergic rhinitis, status post septoplasty, and that cetirazine dried out his nose too much.  However, he subsequently, specifically stated that he had no other complaints, though the record did include reports of other non-nasal ailments.  A November 17, 2006 VA medical record noted a complaint of allergic rhinitis, with sinus congestion and left ear discomfort.

The Veteran received a VA respiratory examination in August 2007, in regards to his bronchial asthma claim.  The Veteran reported weekly asthma attacks, and symptoms of shortness of breath, sweating, dry cough, and some green mucous production.  He also reported allergic rhinitis and allergy shots.  

An October 2007 private medical record, by Dr. A.G.T., indicated that the Veteran received a water's view sinus series and that the radiograph showed normal development and aeration of the frontal and maxillary sinuses, that the nasal septum was midline, and that there was no fractures or other significant bony or soft tissue abnormality.  The examiner found normal paranasal sinuses.

An April 20, 2007 private medical record, from F.J.S., D.O., indicated some purulent exudates nasal discharge, with swollen and hypertrophied (hyperaemic with post nasal drip) nasal turbinate, but no tenderness of the sinus.  The examiner found him to have tracheitis, pharyngitis, and an upper respiratory infection, which had also been noted in a February 21, 2007 record.  

However, subsequent private medical records, from F.J.S., D.O., found the Veteran's nose to appear normal, with no nasal discharge, as in an August 14, 2007 record, though records did note chronic allergic rhinitis.  

A February 2008 private medical record, from L.V., D.O., indicated that the Veteran reported a nasal septal perforation causing recurrent epistaxis that he claimed to have since sinus surgery.

A November 2008 respiratory VA examination noted that prior private medical records indicated a one month history of laryngitis, cough, and drainage (nasal and post nasal), and that he had previously been prescribed for allergic rhinitis.  

The Veteran received a VA CT of the sinus and face on April 10, 2010, which found him to have normal paranasal sinuses, without sign of acute or chronic disease.  The examiner found that the paranasal sinuses were pneumatized without soft tissue masses, bony deformities, or destructions; with normal appearing turbinates and bilaterally normal ostiometal units.  

An April 22, 2010 VA ENT consult noted that the physical examination found a small anterior septal perforation.  The examiner noted that he offered to repair the perforation, but that the Veteran indicated that he would like to think about the repair.  A May 24, 2010 VA speech pathology consult noted that the Veteran complained of a hole in his septum from a surgical procedure.  

Both VA and private medical records generally indicate that the Veteran previously received surgery, in 2002, to the nasal area and that the Veteran continues to have allergic rhinitis.  The Veteran has only recently claimed to have a nasal perforation; the first indication of record being in a February 2008 private medical record.  The record also indicates that in April 2010 VA offered to repair the hole, but that the Veteran did not want it repaired.  

Additionally, although the Veteran claims to have a nasal septal perforation causing recurrent epistaxis, the record does not indicate complaints of such claimed recurrent nose bleeding.  Although the record indicates a short period following the 2002 surgery of nose bleeds, in October 2002, subsequent VA medical records and private medical records do not indicate any similar complaints.  The 2008 private medical records, from F.J.S., D.O., also noted a short period finding nasal discharge in February 2007 at a time when the Veteran was diagnosed with apparently acute and transitory tracheitis, pharyngitis, and an upper respiratory infection; however, subsequent medical records similarly found no continual findings of discharge or those disorders.

Based on a review of the record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, following the Veteran's treatment in 2002 for a septoplasty and turbinoplasty, is not warranted.  As an initial matter, the VA records indicate that in September 2002, informed consent was obtained for both the surgical treatment and the risks of anesthesia.  Although the scanned informed consent document is not of record, the records clearly indicate informed consent was obtained and the Veteran has not contended otherwise.  

The record does not indicate that the nasal surgery resulted in an additional disability that was caused by carelessness, negligence, a lack of proper skill, an error in judgment, or a similar instance of fault on the part of VA medical providers, or an event not reasonably foreseeable, such that the provisions of 38 U.S.C.A. § 1151 would be implicated.  Indeed, the puncture or hole in the nose claimed by the Veteran was not reported by the Veteran or indicated by medical evidence for several years following the surgery in question.  Despite numerous VA and private treatment records in which the Veteran's nasal area was examined, such a disorder was still not indicated for several years following his surgery.  Furthermore, the VA medical records following his surgery found him to be healing well and to be without complaints.

The Veteran clearly believes that he received improper care following his septoplasty and turbinoplasty, resulting in a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis.  Although the Veteran can provide testimony as to his own experiences and observations, the factual question in the present case requires a medical expert.  The Veteran does not have the requisite knowledge necessary for such opinion evidence in an 1151 claim as this would require training, knowledge of known and unknown side effects of the septal surgery, and knowledge as to the proper standard of care of medical professionals.  In short, the Veteran is not competent to render such an opinion as to the proper standard of care to be provided by a medical professional or the relationship between any subsequent disorder and the surgery.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 38 C.F.R. § 3.159.  

To the extent that the Veteran may be trying to contend that he has had a nasal cavity disorder, including a nasal septal perforation since his 2002 surgery, the Board finds his statements to not be credible.  The Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran has testified that a private physician related that he had a puncture in the nose and that he was advised that the doctor who performed the surgery removed too much bone and punctured the sinus cavity.  He testified that he was told that the puncture was an error on the doctor's part.  However, as reflected above the surgical and post-surgical records do not reflect the presence of a hole in the nose until many years after surgery.  

To the extent to which the February 2008 private record notes a "nasal septal perforation causing recurrent epistaxis that he says he has had since sinus surgery," the physician did not suggest it was caused by error or fault on the part of VA.  Additionally, the physician provided no rationale for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)(holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Accordingly, this private opinion is afforded little probative value.  Significantly, as related above, the Veteran was treated many times subsequent to surgery and the nose was examined and frequently described as normal and contained no notation of a septal perforation for many years after service.  Although a Veteran may be competent to report contemporaneous findings of a medical professional, in the present case the evidence of record affirmatively contradicts the Veteran's assertions, including his assertion as to what he was told by another medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see e.g. Robinette v. Brown, 8 Vet. App. 69 (1995) ("the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  

The Board finds that the surgical and post-surgical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  As previously indicated, the VA medical records indicate that the Veteran's surgery was well healed and despite numerous reports of treatment in relation to the nasal area, no nasal septal perforation was found and no recurrent epistaxis was diagnosed.  

The Board also considered the Veteran's contention that he has had continuous nose bleeds and nasal discharge subsequent to the 2002 surgery.  In this regard, although medical records are silent as to recurrent epistaxis or any other nasal discharge disorder, the Veteran is competent to report such a symptom.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Board finds the veteran's testimony of continuous to be not credible as there are conflicting statements in the record.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  For example, the November 2008 VA examination, for the increased rating claim, had found those records to only indicate a one month history of laryngitis, cough, and drainage (nasal and post nasal).  Similarly, in the November 29, 2005 VA medical record, though the Veteran complained of allergic rhinitis, status post septoplasty, and that cetirazine dried out his nose too much, he specifically stated that he had no other complaints.  Indeed, some private medical records by F.J.S., D.O. appear to indicate acute and transitory nasal discharge.  

Furthermore, even assuming arguendo that there were continuous symptoms of nosebleeds and nasal discharge, in a claim for disability based upon 38 U.S.C.A. § 1151, the mere continuity of symptoms is not enough.  Rather, there must be some evidence of carelessness, negligence, a lack of proper skill, an error in judgment, or a similar instance of fault on the part of VA medical providers, or an event not reasonably foreseeable.  Compare 38 U.S.C.A. § 1151 with 38 U.S.C.A. § 1110.  There is no indication in the record that such there was such an instance of fault during the 2002 surgery.    

In sum, there is no medical evidence of record indicating that the Veteran has a current nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, because of his VA medical treatment, much less as due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  Other than his own statements to his doctors, which were recited within the medical records, the medical evidence of record does not include any medical opinions supportive of the Veteran's claim as to the current disorder being proximately caused by his VA treatment.  

As the evidence of record is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for compensation for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, due to the Veteran's VA surgery or treatment, pursuant to the provisions of 38 U.S.C.A. § 1151 is denied. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, is denied. 


REMAND

The Veteran contends that his service-connected bronchial asthma is more severe than indicated by the 10 percent disability rating previously granted him.

During his October 2010 Board hearing, the Veteran reported that his bronchial asthma has increased in severity since the August 2007 VA examination previously provided to him.  Given the time disparity since that examination and the current reports of severity, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).
	
The Board also notes that the last VA medical records associated with the claims file were from September 2010 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from September 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The Veteran should be provided a VA respiratory examination by an appropriate medical professional to determine the current extent and severity of his bronchial asthma.  

The examiner's findings should specifically include FEV-1 predicted or FEV-1/FVC measurements.

The examiner should also ascertain whether the Veteran's disability warrants or is indicated by: 

(1) daily use of inhalational or oral bronchodilator therapy, (2) the use of inhalational anti-inflammatory medication, (3) a monthly number of physician visits necessary for required care of exacerbations, (4) a number of yearly courses of systemic (oral or parenteral) corticosteroids, (5) a number of attacks of respiratory failure per week, (6) daily use of high dose systemic (oral or parenteral) corticosteroids, and (7) daily use of immune-suppressive medications.  

The examiner should quantify, if possible, any number ascertained in assessing or determining the frequency of the symptoms of the disability.  

If possible, the examiner should also consider any marked interference with employment due to his disability.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

	3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


